Citation Nr: 0819562	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  04-35 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1994 to 
September 1997, and from November 2001 to November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that granted service connection for left ear 
hearing loss and assigned a noncompensable rating, effective 
November 4, 2002.

The Board remanded this case in September 2007 for further 
evidentiary development.

Finally, in a written statement, dated in November 2007, the 
veteran has raised claims for service connection for 
perforated tympanic membrane (failed tympanoplasty) and 
otomastoiditis.  These claims are referred to the RO for 
appropriate adjudication.


FINDING OF FACT

The veteran's left ear hearing loss is manifested by, at 
worst, level V in the left ear and level I in the right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service medical records and reports of his post-
service treatment for his left ear hearing loss and he has 
been afforded formal VA examinations to evaluate the nature, 
extent and severity of this condition.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of his claim.  

II.  Entitlement to an Initial Compensable Rating for Left 
Ear Hearing Loss

Background

Service connection for left ear hearing loss was established 
by the May 2004 rating decision, at which time a 
noncompensable rating was assigned, effective from November 
4, 2002.

On the authorized VA audiological examination in January 
2004, pure tone thresholds were 15, 10, 20, 20, and 10 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right, and at 75, 75, 60, 65, and 70 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 
15 on the right and 68 on the left, and word recognition 
scores were 100 percent on the right and 100 percent on the 
left.  The diagnosis was severe to profound mixed left ear 
hearing loss.  The right ear was found to have normal 
hearing.

In his September 2004 substantive appeal, the veteran 
asserted that he should be awarded a minimum of 10 percent 
for his left ear hearing loss.

VA outpatient treatment records from December 2004 and 
January 2005 reflect that the veteran underwent treatment at 
this time for chronic otomastoiditis.  In December 2005, the 
impression included perforated left tympanic membrane.

On the authorized VA audiological examination in November 
2007, pure tone thresholds were 20, 5, 20, 15, and 15 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right, and at 95, 85, 75, 60, and 55 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 
13.75 on the right and 68.75 on the left, and word 
recognition scores were 96 percent on the right and 96 
percent on the left.  The diagnosis was profound upward 
sloping to moderately severe mixed hearing loss in the left 
ear.  The right ear was again noted to reveal normal hearing.

Analysis

Under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  To evaluate 
the degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.

Under 38 C.F.R. § 4.86(a) (2007), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

If the veteran's impaired hearing is service connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the nonservice-connected ear will be assigned 
a Roman Numeral designation for hearing impairment of I, 
subject to the provisions of 38 C.F.R. § 3.383 of this 
chapter.  38 C.F.R. § 4.85(f).

The Board has reviewed the record and first notes that the VA 
audiological examination results from November 2007 indicate 
that left ear hearing loss is currently manifested at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz by an average 
pure tone threshold of 68.75 and word recognition score of 96 
percent, the highest pure tone threshold average and lowest 
word recognition score obtained for the veteran since the 
filing of the veteran's claim in September 2003.

When the pure tone threshold average and word recognition 
score is applied to Table VI, Numeric Designation of Hearing 
Impairment Based on Pure Tone Threshold Average and Speech 
Discrimination, the numeric designation for the left ear is 
II.  However, since each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the Board can alternatively consider Table VIa under 
38 C.F.R. § 4.86(a).  Since the numeric designation for the 
left ear under Table VIa is higher at V, the Board will 
assign this designation to the veteran's left ear.  Since the 
right ear is not service connected, it is assigned a 
designation of I.

38 C.F.R. § 4.86(b) is unavailable since the veteran did not 
exhibit both a pure tone threshold of 30 or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.

When the numeric designations are applied to Table VII, 
Percentage Evaluation for Hearing Impairment, the veteran's 
left ear hearing loss is determined to be noncompensable.  38 
C.F.R. § 4.85.

While the Board has considered the subjective evidence 
concerning the impairment the veteran experiences due to his 
hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the veteran's hearing disability on 
average occupational functioning.  The Board, therefore, 
concludes that entitlement to a compensable schedular 
evaluation for the veteran's hearing loss is not established.

In addition, as the United States Court of Appeals for 
Veterans Claims (Court) has pointed out, the assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Finally, the Board finds that there is no showing that the 
veteran's left ear hearing loss reflects so exceptional or so 
unusual a disability picture as to warrant a compensable 
rating on an extra-schedular basis.  The condition is not 
productive of marked interference with employment, required 
any, let alone, frequent periods of hospitalization, and has 
not otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of these 
factors, the criteria for submission for assignment of an 
extra-schedular rating are not met.  Thus, the Board is not 
required to remand this claim for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


